UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1347 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A Status Conference was held in this case on January 15, 2009.

Upon consideration of the representations of the parties, and the

entire record herein, it is hereby

     ORDERED, that parties are to submit any briefing in support of

their view of the appropriate definition of “enemy combatant” by

January 28, 2009; and it is further

     ORDERED, that the Petitioner’s Opposition to the Respondents’

Motion to Clarify, Reconsider, or Amend Three Case Management Order

Provisions and to Stay Those Obligations Pending Resolution of This

Motion and Any Appeal, if any, is due by January 26, 2009.

Respondent’s reply is due by February 2, 2009; and it is further

     ORDERED, that within one week of the date of this Order,

Petitioners shall provide Respondents with a realistic list that

prioritizes the exculpatory evidence they are requesting.       By

January 30, 2009, Respondents will inform Petitioners as to whether

those requests can be satisfied; and it is further
     ORDERED, that parties shall meet and confer to narrow the

universe of facts that Petitioner will request to be de-classified.

Within one week of the date of this Order, Petitioners shall

provide Respondents with a realistic list that prioritizes those

factual issues which Petitioners request to be de-classified.

Within five business days of receiving that list, Respondents will

inform Petitioners as to whether those requests can be satisfied.

If Petitioner is not satisfied by Respondent’s reply, he will file

a Motion to Compel as soon as possible.        Respondents will have five

business says to respond to the Motion.         Filings shall be limited

to 10 pages or less; and it is further

     ORDERED, that Petitioner shall file his Traverse by February

18, 2009; and it is further

     ORDERED,   that   the   parties   shall   file   a   Joint   Report   on

discovery no later than February 17, 2009.




                                          /s/
January 15, 2009                         Gladys Kessler
                                         United States District Judge

Copies to:   Attorneys of Record via ECF




                                   -2-